NOTE: This order is nonprecedential
United States Court of AppeaIs
a for the FederaI Circuit
PETER MARONEY,
Petiti0ner,
V.
DEPARTMENT OF VETERANS AFFAIRS,
Respon.dent.
2010-3173
Petition for review of an arbitrators decision in FMCS
case n0. 09-60135 by Abigail Modjeska.
ORDER
Peter Maroney moves to reinstate his appeal and for
an extension of time to file the appendix
On March 9, 2011, the court dismissed Maroney’s ap-
peal for failing to file the appendix lV[ar0ney has simul-
taneously filed the appendix with his motion for
reinstatement
Acc0rdingly,
IT ls ORDERED THAT:

MARONEY V. VA 2
The motions are granted The court’s l\/latch 9, 2011
order is Vacated, the court’s mandate is recalled and the
appeal is reinstated The appendix is accepted for filing.
FoR THE CoURT
APR 05 2011
/s/ J an Horbal§;
Date J an Horbaly
Clerk
cc: M. Jefferson Euch1er, Esq.
Hillary A. Stern, Esq.
521 s.s. coua'fyFE1l=:i=EALs ron
ms renew macon
APR 85 2011
mu,mnam
coin